Case 1:16-cr-00640-BMC Document 539 Filed 02/11/19 Page 1 of 3 PageID #: 7499



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 UNITED STATES OF AMERICA,                                 :
                                                           :
                       - against –                         : ORDER
                                                           :
 MARK NORDLICHT,                                           : 16-cr-00640 (BMC)
 DAVID LEVY,                                               :
 DANIEL SMALL,                                             :
 JOSEPH MANN,                                              :
 JOSEPH SANFILIPPO, and                                    :
 JEFFREY SHULSE,                                           :
                                                           :
                            Defendants.                    :
----------------------------------------------------------- X

COGAN, District Judge.

      1.       Defendant Nordlicht has moved to stay this proceeding pending the outcome of

his petition for a writ of mandamus and, in a separate motion, for a 60-day continuance and to

sever his trial from that of his codefendants.

      2.       To determine whether a stay is appropriate, courts consider the likelihood of

success on the merits, irreparable injury if a stay is denied, substantial injury to the party

opposing a stay if one is issued, and the public interest. Thapa v. Gonzales, 460 F.3d 323 (2d

Cir. 2006).

      3.       In support of his motion to stay pending the outcome of his mandamus petition,

Nordlicht contends that he is likely to succeed on the merits and will be irreparably harmed if he

is required to go to trial before the petition is resolved. As an initial matter, the Court disagrees

that Nordlicht is likely to succeed on the merits, for the reasons stated in the Court’s multiple

denials of Nordlicht’s motions for an evidentiary hearing on the purported grand jury leaks.

Further, as the Government has noted, because “post-trial review is available to remedy any
Case 1:16-cr-00640-BMC Document 539 Filed 02/11/19 Page 2 of 3 PageID #: 7500



prejudice defendants . . . may suffer” from a grand jury leak, the Second Circuit has held that a

petition for writ of mandamus is an inappropriate means of addressing the denial of a motion for

dismissal of the indictment, or for a hearing, in light of grand jury leaks. U.S. v. Helmsley, 866

F.2d 19, 21 (2d Cir. 1988). The potential prejudice to the Government in granting an indefinite

stay only weakens Nordlicht’s position, and consideration of the public interest does not alter the

result.

      4.        “The decision whether to grant a continuance is a matter traditionally within the

discretion of the trial judge,” and appellate courts will only find an abuse of this discretion if the

defendant shows that denying a continuance was an “arbitrary action that substantially impaired

the defense.” U.S. v. O’Connor, 650 F.3d 839, 854 (2d Cir. 2011) (internal quotation marks

omitted). Nordlicht makes no such showing here.

      5.        In support of his motion for a 60-day continuance, Nordlicht points to the

Government’s October 5, 2018 production of approximately 30 recordings and approximately

300,000 pages of text messages and emails. Nordlicht received this production – which the

parties and the Court have addressed multiple times – over four months in advance of trial,

which provided him with ample time to prepare.

      6.        Nordlicht also cites his intention to conduct his own investigation of the alleged

grand jury leaks that the Court and parties have also addressed multiple times over the duration

of this matter. His decision to divert resources from his trial preparation to investigate purported

grand jury leaks is not a basis to delay a trial, especially where the purported grand jury leaks

have little, if any, relevance to the trial.

      7.        Finally, in support of his motion to sever, Nordlicht repeats arguments made by

his codefendant Daniel Small, who previously moved to sever his own trial from that of his




                                                  2
Case 1:16-cr-00640-BMC Document 539 Filed 02/11/19 Page 3 of 3 PageID #: 7501



codefendants. In his motion to sever, Small noted that he invested in Platinum and sought to

redeem his stake but has not yet been paid. The Court already found that Small’s lack of

payment would not compromise any of the defendants’ trial rights, or prevent the jury from

making a reliable judgment about guilt or innocence, and denied Small’s motion for a severance

as a result. See Zafiro v. U.S., 506 U.S. 534 (1993). Nordlicht has not provided any reason for

the Court to revisit its prior ruling.

      8.        Nordlicht’s [532, 536] motions are therefore DENIED.

SO ORDERED.
                                              Digitally signed by Brian M.
                                              Cogan
                                             ______________________________________
                                                           U.S.D.J.

Dated: Brooklyn, New York
       February 11, 2019




                                               3
